 


110 HRES 1316 EH: Honoring the service of the Navy and Coast Guard veterans who served on the Landing Ship Tank (LST) amphibious landing craft during World War II, the Korean war, the Vietnam war, Operation Desert Storm, and global operations through 2002 and recognizing the essential role played by LST amphibious craft during these conflicts.
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1316 
In the House of Representatives, U. S., 
 
August 1, 2008 
 
RESOLUTION 
Honoring the service of the Navy and Coast Guard veterans who served on the Landing Ship Tank (LST) amphibious landing craft during World War II, the Korean war, the Vietnam war, Operation Desert Storm, and global operations through 2002 and recognizing the essential role played by LST amphibious craft during these conflicts. 
 
 
Whereas the Landing Ship Tank (LST) was the military designation for naval vessels created during World War II to support amphibious operations by carrying significant quantities of vehicles, cargo, and landing troops directly onto an unimproved shore;  
Whereas the British evacuation from Dunkirk in 1940 demonstrated to the British Admiralty that the Allied Forces needed relatively large, ocean-going ships, capable of the shore-to-shore delivery of tanks, other vehicles, and troops for amphibious assault upon the continent of Europe;  
Whereas at their first meeting at the Atlantic Conference in August 1941, President Franklin D. Roosevelt and British Prime Minister Winston Churchill agreed with the Admiralty about the need for improved ships that could land on and retract off a beach;  
Whereas in 3 separate acts, dated February 6, 1942, May 26, 1943, and December 17, 1943, Congress provided the authority for the construction of LSTs;  
Whereas 1,051 LST amphibious craft were constructed during World War II;  
Whereas 70 percent of LSTs were built at inland shipyards on the Illinois and Ohio Rivers, mainly by female construction, welding, and assembly line workers;  
Whereas the first LST, commissioned on October 27, 1942, was a 328-foot ship with unique characteristics of bow doors and a ramp to transport troops, a reduced forward draft of fewer than 4 feet for successful beaching, 9 knot speed, a flat bottom, and equipped with 20-millimeter and 40-millimeter guns on the upper and main decks;  
Whereas the LST saw action in every theater of World War II, receiving the second most battle stars after Destroyers, and mission flexibility was its hallmark;  
Whereas the multiple missions performed by the LSTs included not only the amphibious landings of troops, vehicles, and other materiel, but also serving as motor torpedo boat tenders, battle damage repair ships, aircraft engine repair ships, mini-aircraft carriers, launch craft for fixed wing reconnaissance aircraft, and medical care;  
Whereas LSTs led the D-Day evacuation of 41,035 wounded men back across the English Channel from the Normandy beaches;  
Whereas World War II naval historian Samuel Eliot Morison described the LST as the most useful all-around craft invented by the Navy;  
Whereas during World War II, Navy and Coast Guard sailors manned the LST from the ships’ combat debut in the Solomon Islands in June 1943 until the end of hostilities in August 1945;  
Whereas LSTs were involved in the invasions of Sicily, Italy, Normandy, and southern France;  
Whereas LSTs served as an essential element in the island-hopping campaigns in the Pacific Theater, including the liberation of the Philippines and the capture of Iwo Jima and Okinawa;  
Whereas the brave sailors serving on the LSTs survived typhoons and other harsh weather, attacks by kamikaze planes and enemy submarines, ocean mines, and the dangers and stress of combat;  
Whereas the Navy’s amphibious forces rolled out tons of equipment and thousands of men onto the beaches at Normandy, France, in June of 1944, leading the way for the massive Allied invasion that wrested Europe from the power of the Nazis;  
Whereas the LSTs and the sailors who manned them continued to provide amphibious landing and other services for 57 years following World War II, serving in the Inchon Landing and other operations during the Korean war, the Vietnam war, the 1974 refugee evacuations from Vietnam, Operation Sea Angel to provide humanitarian assistance to Bangladesh, Operation Desert Shield, Operation Desert Storm, and Operation Restore Hope in Somalia;  
Whereas several thousand surviving Navy and Coast Guard World War II veterans are members of the United States LST Association, headquartered in Oregon, Ohio;  
Whereas members of the United States LST Association and the USS LST Ship Memorial, Inc., successfully secured legislation that allowed for the retransfer of the LST 325 from Greece and volunteered members to go to Greece in 2000 to restore and refurbish the LST 325;  
Whereas World War II-era LST veterans sailed the LST 325 from Greece to the United States, arriving in Mobile, Alabama, on January 10, 2001;  
Whereas the LST 325 is 1 of only 2 World War II-era LSTs to be preserved in the United States, and volunteers with the USS LST Ship Memorial have converted the LST 325 into an operational museum and memorial ship based in Evansville, Indiana, to preserve the historic legacy of these ships and honor the men who bravely served their country aboard LSTs;  
Whereas the LST 325 has sailed over 9,000 miles and visited 13 cities since returning to the United States, and is scheduled to sail up the Mississippi River in August 2008; and  
Whereas the Navy decommissioned the last LST, the USS Frederick (LST 1184), at a ceremony at Naval Station Pearl Harbor on October 5, 2002: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the essential role played by Landing Ship Tanks (LSTs) during World War II, the Korean war, the Vietnam war, Operation Desert Shield, Operation Desert Storm, and many other military and humanitarian operations;  
(2)honors the service of the Navy and Coast Guard sailors who bravely served their country aboard the LSTs;  
(3)acknowledges the debt modern amphibious operations owe to the LST sailors and ships in pioneering the multiple missions carried out by amphibious landing craft; and  
(4)commends the many volunteers of the USS LST Ship Memorial who have preserved the LST 325 as a living memorial in honor and remembrance of the ships and veterans in their service.  
 
Lorraine C. Miller,Clerk. 
